DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	None of the instant claims invoke U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the structural component which performs the determination functional limitation, which appears to be “a processor” as mentioned in the preamble of the claim.











Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over "3rd Generation Partnership Project; Technical Specification Group Radio Access Network; NR; Multiplexing and channel coding (Release 15)", 3GPP STANDARD; TECHNICAL SPECIFICATION; 3GPP TS 38.212, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX ; FRANCE, RAN WG1, V15.2.0, 29 June 2018 (2018-06-29), pages 1-98, XP051474489 hereinafter “D1” in view of NTT DOCOMO ET AL: "Bandwidth configuration for basic BWP operation", 3GPP DRAFT; R2-1807390, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA­ANTIPOLIS CEDEX ; FRANCE, RAN WG2, Busan, Korea; 20 May 2018 (2018-05-20), XP051443787 hereinafter “D2” (provided by Applicant).
As to claim 6, D1 discloses a terminal  (section 7.3.1.2, UE) comprising: a receiver (implicit as receiving occurs) that receives downlink control information including a field that indicates a frequency domain resource assigned to a downlink shared channel (see section 7.3.1.2.1, page 85, DCI format 1_0 is monitored in the UE specific search space, page 86, lines 29-35, DCI); and a processor (implicit as determination occurs) that determines a bandwidth to use in a determination of a number of bits in the field (see section 7.3.1.2.1, page 86; lines 29-35 (
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

).
	D1 does not expressly disclose when the terminal is in a connected state and information regarding an initial downlink bandwidth part (BWP) for a cell is provided via a higher layer; based on a specified information included in the information regarding the initial downlink bandwidth part (BWP).
D2 discloses the initial BWP configuration via specific information in SIB1 pertaining to a cell (see section 2.2.2). In proposal 4a, it is disclosed to use the bandwidth of the initial BWP received via the SIB1. And if the SIB is not broadcasted, the UE continues to use (i.e. by continuing to use, it is in a connected state before SIB is/is not broadcasted) the bandwidth obtained via the MIB.
	Prior to the effective filing date of the claimed invention, it would have been
obvious to a person of ordinary skill in the art to incorporate the SIB of D2 into
the invention of D1. The suggestion/motivation would have been to clarify how to configure bandwidth in accordance with the UE feature of basic BWP operation  (D2, section 2.2).  Including the SIB of D2 into the invention of D1 was within the ordinary ability of one of ordinary skill in the art based on the teachings of D2.
As to claim 7, D1 does not expressly disclose terminal according to claim 6, wherein if the information regarding the initial downlink BWP is not provided by a higher layer, the processor determines a bandwidth, used for determining the number of bits in the field, based on an index in a master information block (MIB).
D2 discloses in proposal 4a, “Otherwise (i.e. SIB1 does not broadcast the bandwidth of initial Downlink/UplinkBWP), the UE continues to use the bandwidth obtained via MIB,” i.e. and the location of the MIB with the bandwidth is taken to be an index.
Prior to the effective filing date of the claimed invention, it would have been
obvious to a person of ordinary skill in the art to incorporate the MIB of D2 into
the invention of D1. The suggestion/motivation would have been to clarify how to configure bandwidth in accordance with the UE feature of basic BWP operation  (D2, section 2.2).  Including the MIB of D2 into the invention of D1 was within the ordinary ability of one of ordinary skill in the art based on the teachings of D2.
As to claim 8, D1 and D2 further disclose the terminal according to claim 6, wherein the processor controls a bit selection in a rate matching of the downlink shared channel based on the bandwidth (D1, page 28, rate matching…consists of bit selection…for DL-SCH/PCH…determined according to the initial bandwidth part).  In addition, the same suggestion/motivation of claim 6 applies, as the primary reference teaches the claim limitations.
As to claim 9, D1 does not expressly disclose the terminal according to claim 6, wherein the information regarding the initial downlink BWP is included in a system information block (SIB1) or in a radio resource control (RRC) message.
D2 discloses with regards to Option 2, as explained in sub-clause 2.1, the band width of initial BWP can be configured in the common configuration of BWP via ServingCellConfigCommon. From signalling point of view, ServingCellConfigCommon can be included in both SIB1 and RRCReconfiguration (see section 2.2.2). 
	Prior to the effective filing date of the claimed invention, it would have been
obvious to a person of ordinary skill in the art to incorporate the SIB1 and RRCReconfiguration of D2 into the invention of D1. The suggestion/motivation would have been to clarify how to configure bandwidth in accordance with the UE feature of basic BWP operation  (D2, section 2.2).  Including the SIB1 and RRCReconfiguration of D2 into the invention of D1 was within the ordinary ability of one of ordinary skill in the art based on the teachings of D2.

As to claim 10, see similar rejection to claim 6.  The apparatus teaches the method.
As to claim 11, D1 discloses a base station comprising a processor and a transmitter (section 7.3.1.2, serving cell; processor and transmitter are implicit as transmission occurs as does determination), wherein: the transmitter transmits downlink control information including a field that indicates a frequency domain resource assigned to a downlink shared channel (see section 7.3.1.2.1, “DCI formats for scheduling of PDSCH”, page 86; lines 29-35, DCI…frequency domain resource assignment); a bandwidth to use in a determination of a number of bits in the field is determined 
(see section 7.3.1.2.1, page 86; lines 29-35(
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

).
D1 does not expressly disclose when a terminal is in a connected state and information regarding an initial downlink bandwidth part (BWP) for a cell via a higher layer; based on a specified information included in the information regarding the initial downlink bandwidth part (BWP); based on a specified information included in the information regarding the initial downlink bandwidth part (BWP).
D2 discloses the initial BWP configuration via specific information in SIB1 pertaining to a cell (see section 2.2.2). In proposal 4a, it is disclosed to use the bandwidth of the initial BWP received via the SIB1. And if the SIB is not broadcasted, the UE continues to use (i.e. by continuing to use, it is in a connected state before SIB is/is not broadcasted) the bandwidth obtained via the MIB.
	Prior to the effective filing date of the claimed invention, it would have been
obvious to a person of ordinary skill in the art to incorporate the SIB of D2 into
the invention of D1. The suggestion/motivation would have been to clarify how to configure bandwidth in accordance with the UE feature of basic BWP operation  (D2, section 2.2).  Including the SIB of D2 into the invention of D1 was within the ordinary ability of one of ordinary skill in the art based on the teachings of D2.

As to claim 12, D1 discloses a system comprising a base station and a terminal (section 7.3.1.2, serving cell, UE), wherein: the base station comprises: a transmitter (implicit as transmission occurs) that transmits downlink control information including a field that indicates a frequency domain resource assigned to a downlink shared channel (see section 7.3.1.2.1, “DCI formats for scheduling of PDSCH”, page 86; lines 29-35, DCI…frequency domain resource assignment); the terminal comprises: a receiver (implicit as reception occurs) that receives the downlink control information (see section 7.3.1.2.1, page 85, DCI format 1_0 is monitored in the UE specific search space, page 86, lines 29-35, DCI); and a processor (implicit as determination occurs) that determines a bandwidth to use in a determination of a number of bits in the field (see section 7.3.1.2.1, page 86; lines 29-35(
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

)
D1 does not expressly disclose when the terminal is in a connected state and information regarding an initial downlink bandwidth part (BWP) for a cell is provided via a higher layer; based on a specified information included in the information regarding the initial downlink bandwidth part (BWP).
D2 discloses the initial BWP configuration via specific information in SIB1 pertaining to a cell (see section 2.2.2). In proposal 4a, it is disclosed to use the bandwidth of the initial BWP received via the SIB1. And if the SIB is not broadcasted, the UE continues to use (i.e. by continuing to use, it is in a connected state before SIB is/is not broadcasted) the bandwidth obtained via the MIB.
	Prior to the effective filing date of the claimed invention, it would have been
obvious to a person of ordinary skill in the art to incorporate the SIB of D2 into
the invention of D1. The suggestion/motivation would have been to clarify how to configure bandwidth in accordance with the UE feature of basic BWP operation  (D2, section 2.2).  Including the SIB of D2 into the invention of D1 was within the ordinary ability of one of ordinary skill in the art based on the teachings of D2.

As to claim 13, D1 and D2 further disclose the terminal according to claim 7, wherein the processor controls a bit selection in a rate matching of the downlink shared channel based on the bandwidth (D1, page 28, rate matching…consists of bit selection…for DL-SCH/PCH…determined according to the initial bandwidth part).  In addition, the same suggestion/motivation of claim 7 applies, as the primary reference teaches the claim limitations.

As to claim 14, D1 does not expressly disclose the terminal according to claim 7, wherein the information regarding the initial downlink BWP is included in a system information block (SIB1) or in a radio resource control (RRC) message.
D2 discloses with regards to Option 2, as explained in sub-clause 2.1, the band width of initial BWP can be configured in the common configuration of BWP via ServingCellConfigCommon. From signalling point of view, ServingCellConfigCommon can be included in both SIB1 and RRCReconfiguration (see section 2.2.2). 
	Prior to the effective filing date of the claimed invention, it would have been
obvious to a person of ordinary skill in the art to incorporate the SIB1 and RRCReconfiguration of D2 into the invention of D1. The suggestion/motivation would have been to clarify how to configure bandwidth in accordance with the UE feature of basic BWP operation  (D2, section 2.2).  Including the SIB1 and RRCReconfiguration of D2 into the invention of D1 was within the ordinary ability of one of ordinary skill in the art based on the teachings of D2.
As to claim 15, D1 does not expressly disclose the terminal according to claim 8, wherein the information regarding the initial downlink BWP is included in a system information block (SIB1) or in a radio resource control (RRC) message.
D2 discloses with regards to Option 2, as explained in sub-clause 2.1, the band width of initial BWP can be configured in the common configuration of BWP via ServingCellConfigCommon. From signalling point of view, ServingCellConfigCommon can be included in both SIB1 and RRCReconfiguration (see section 2.2.2). 
	Prior to the effective filing date of the claimed invention, it would have been
obvious to a person of ordinary skill in the art to incorporate the SIB1 and RRCReconfiguration of D2 into the invention of D1. The suggestion/motivation would have been to clarify how to configure bandwidth in accordance with the UE feature of basic BWP operation  (D2, section 2.2).  Including the SIB1 and RRCReconfiguration of D2 into the invention of D1 was within the ordinary ability of one of ordinary skill in the art based on the teachings of D2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20190356524 A1 discloses [0174] (1) Frequency resource allocation: Resource allocation (RA) field size may be determined based on the bandwidth of initial DL BWP or max (initial DL BWP, initial UL BWP).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/           Primary Examiner, Art Unit 2463